01-15-00559-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
August 17, 2015                                                          1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
PATRICK F. MCCANN                                                        8/17/2015 2:29:19 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
909 TEXAS, SUITE 205                                                             Clerk
HOUSTON, TEXAS 77002

Defendant’s Name: JUAN SERGIO CARREON TOLEDO

Cause No: 1454602

Court: 351ST

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 06/16/2015
Sentence Imposed Date: 06/16/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: PATRICK F. MCCANN
Motion for New Trial 07/16/2015


Sincerely,


/S/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651